Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/27/2020 and 6/15/2020 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Specifically, the claims are not directed to an sort of electronic structure or optical design software.
The following title is suggested: 
Freeform Optical Surface and Method of Forming a Freeform Optical Surface.

Drawings
The drawings were received on 22 July 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, the limitation “the method” in the preamble of each claim lacks sufficient antecedent basis. The examiner suggests that claim 5 be amended to depend from claim 4, which is a method claim. For purposes of examination, the examiner has interpreted claim 5 as depending from claim 4.

Double Patenting
Claims 1-6 of this application are patentably indistinct from claims 1-3 and 5-7 of Application No. 16/896,079. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 4 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5, respectively, of copending Application No. 16/896,079  (published as US 2020/0386925) (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 6-7 of copending Application No. 16/896,079 (published as US 2020/0386925) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, US application 16/896,079 claims that said off-axis optical surface is an off-axis conic optical surface (see claim 2, lines 1-3).
Regarding claim 3, US application 16/896,079 claims that said departure optical module is substantially perpendicular to the off-axis conic optical surface (see claim 3).
Regarding claim 5, US application 16/896,079 claims that said off-axis optical surface is an off-axis conic optical surface (see claim 6, lines 1-2).
Regarding claim 6, US application 16/896,079 claims that said departure optical module is substantially perpendicular to the off-axis conic optical surface (see claim 7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hou et al. (US 2016/0170190) (hereafter Hou).
Regarding claim 1, Hou discloses a freeform optical surface (see at least the Title) comprising: 
an off-axis optical surface (see at least paragraph [0015], where the freeform surfaces 100 are off-axis); and 
a departure optical module (see at least the abstract, where each reflecting surface of the primary and tertiary mirrors is a sixth order xy polynomial freeform surface and where the polynomial is a departure from a base surface).
Regarding claim 2, Hou discloses all of the limitations of claim 1.
Hou also discloses that said off-axis optical surface is an off-axis conic optical surface (see at least paragraph [0020], where the conic constant indicates that the surface is a conic optical surface).
Regarding claim 3, Hou discloses all of the limitations of claim 2.
Hou also discloses that said departure optical module is substantially perpendicular to the off-axis conic optical surface (see at least Figs. 1 and 2, where the figures illustrate that the departure optical module is substantially perpendicular to the off-axis conic optical surface).
Regarding claim 4, Hou discloses a method of forming a freeform optical surface (see at least the title) comprising: 
forming an off-axis optical surface (see at least paragraph [0015], where the freeform surfaces 100 are off-axis); 
forming a departure optical module (see at least the abstract, where each reflecting surface of the primary and tertiary mirrors is a sixth order xy polynomial freeform surface and where the polynomial is a departure from a base surface); and 
combining the off-axis optical surface and the departure optical departure (see at least Figs. 1 and 2, where the figures illustrate combining the off-axis optical surface and the departure optical module).
Regarding claim 5, Hou discloses all of the limitations of claim 4.
Hou also discloses that said off-axis optical surface is an off-axis conic optical surface (see at least paragraph [0020], where the conic constant indicates that the surface is a conic optical surface).
Regarding claim 6, Hou discloses all of the limitations of claim 5.
Hou also discloses that said departure optical module is substantially perpendicular to the off-axis conic optical surface (see at least Figs. 1 and 2, where the figures illustrate that the departure optical module is substantially perpendicular to the off-axis conic optical surface).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes (“Characterizing the shape of freeform optics”, 2012) of record (hereafter Forbes).
Regarding claim 1, Forbes discloses a freeform optical surface (see at least the title) comprising: 
an off-axis optical surface (see at least page 2484, section 2, where “off-axis sections of rotationally symmetric surfaces can be regarded as a first step towards freeform optics”); and 
a departure optical module (see at least pages 2485-2486, where polynomials are calculated for a normal departure from the surface).
Regarding claim 2, Forbes discloses all of the limitations of claim 1.
Forbes also discloses that said off-axis optical surface is an off-axis conic optical surface (see at least page 2484, section 2, and Figs. 1 and 2, where the surface is part of a conventional conic section).
Regarding claim 3, Forbes discloses all of the limitations of claim 2.
Forbes also discloses that said departure optical module is substantially perpendicular to the off-axis conic optical surface (see at least Fig. 2 and its associated caption, where the cylinder defining the freeform optical surface is nominally normal to the surface segment).
Regarding claim 4, Forbes discloses a method of forming a freeform optical surface (see at least the title) comprising: 
forming an off-axis optical surface (see at least page 2484, section 2, where “off-axis sections of rotationally symmetric surfaces can be regarded as a first step towards freeform optics”); 
forming a departure optical module (see at least pages 2485-2486, where polynomials are calculated for a normal departure from the surface); and 
combining the off-axis optical surface and the departure optical departure (see at least pages 2485-2486, where the function of the surface is the sum of the off-axis conic surface and a polynomial).
Regarding claim 5, Forbes discloses all of the limitations of claim 4.
Forbes also discloses that said off-axis optical surface is an off-axis conic optical surface (see at least page 2484, section 2, and Figs. 1 and 2, where the surface is part of a conventional conic section).
Regarding claim 6, Forbes discloses all of the limitations of claim 5.
Forbes also discloses that said departure optical module is substantially perpendicular to the off-axis conic optical surface (see at least Fig. 2 and its associated caption, where the cylinder defining the freeform optical surface is nominally normal to the surface segment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872  

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872